Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 1 of 179




             CASE NO. 2:20-CV-01459-GGG-MBN
  ______________________________________________________

             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF LOUISIANA
  ______________________________________________________

     IN RE: FIRST NBC BANK HOLDING COMPANY, Debtor
                 Bankruptcy Case No. 17-11213
   _____________________________________________________

               UNITED STATES OF AMERICA,
                         Appellant,
                             v.
         FIRST NBC BANK HOLDING COMPANY, et al.,
                         Appellees.
   _____________________________________________________

ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF LOUISIANA
             BANKRUPTCY CASE NO.: 17-11213
                        Division A
  _____________________________________________________

    APPELLEE, FIRST NBC BANK HOLDING COMPANY’S
    RESPONSE BRIEF TO APPELLANT’S OPENING BRIEF
   _____________________________________________________

                        William E. Steffes, La Bar No. 12426
                        Barbara B. Parsons, La Bar No. 28714
                        THE STEFFES FIRM, LLC
                        13702 Coursey Boulevard, Building 3
                        Baton Rouge, Louisiana 70817
                        Telephone: (225) 751-1751
                        E-mail: bsteffes@steffeslaw.com
                                bparsons@steffeslaw.com
                        Attorneys for First NBC Bank Holding Company
       Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 2 of 179




                            TABLE OF CONTENTS

TABLE OF AUTHORITIES………………………………………………………ii

I.      JURISDICTIONAL STATEMENT…………………………………………1

II.     STANDARD OF REVIEW AND STATEMENT OF THE ISSUES……….1

III.    STATEMENT OF THE CASE………………………………………………2

IV.     SUMMARY OF THE ARGUMENT………………………………………..4

V.      ARGUMENT………………………………………………………………..6

VI.     CONCLUSION…………………………………………………………….19

CERTIFICATE OF COMPLIANCE……………………………………………...20

CERTIFICATE OF SERVICE……………………………………………………21




                                       i
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 3 of 179




                         TABLE OF AUTHORITIES

                                Federal Cases

Carrieri v. Jobs.com,
      393 F.3d 508 (5th Cir. 2004)………………………………………………...14

Hughes Communications Galaxy, Inc. v. United States,
     998 F.2d 953, 958 (Fed. Cir. 1993)…………………………………………..8

In re Joshua Slocum, Ltd.,
       103 B.R. 610, 623 (Bankr. E.D. Pa. 1989)…………..…………………..14, 15

McAbee Const. Inc. v. U.S.,
    97 F.3d 1431 (Fed. Cir. 1996)………………………………………………..8

Ultra Petroleum Corp. v. Ad Hoc Comm. Of Unsecured Creditors of Ultra Res., Inc.
(In re Ultra Petroleum Corp.),
       913 F.3d 533, 540 (5th Cir. 2019)…………………………………………...17

                               Federal Statutes

Pub. L. 111-240 (“Jobs Act”)…………………………………………………...7, 12

                                  State Cases

TCV VI, L.P. v. TradingScreen Inc.,
     2015 WL 1598045 (Del. Ch. Feb. 26, 2015)………………………………..15

                                 State Statutes

LA R.S. §12:1-140(6)(b)…………………………………………………………..15

LA R.S. §12:1-640(C)…………………………………………………………15, 16

NY BSC Law §513(a)……………………………………………………………..15

                                       ii
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 4 of 179




                       I.     JURISDICTIONAL STATEMENT

         First NBC Bank Holding Company (“FNBC” or “Debtor”) agrees with

Appellant’s statement of the basis of the Bankruptcy Court’s exercise of jurisdiction.

         The Debtor has contemporaneously filed a Motion to Dismiss the instant

appeal (“the Motion”) [DKT. 7] based upon a lack of appellate jurisdiction. The

Debtor reiterates the argument supporting dismissal as set forth in the Motion and

respectfully requests that the Court consider and rule on the Motion before

entertaining the substance of the appeal.

   II.      STANDARD OF REVIEW AND STATEMENT OF THE ISSUES

         The Debtor agrees with the United States’ (“Treasury”) statement of the

standard of review by this Court.

         The issue on appeal is:

         Whether the Bankruptcy Court erred in concluding that the covenant (“BHC

Covenant”), contained in §3.1(e) of the Securities Purchase Agreement, did not

require the Debtor to redeem the preferred shares held by Treasury after the Debtor’s

bank was closed by regulators, resulting in an involuntary loss of FNBC’s bank

holding company status.




                                            1
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 5 of 179




                       III.   STATEMENT OF THE CASE

      FNBC was incorporated in 2006 in New Orleans, Louisiana as a holding

company for its sole bank, First NBC Bank (“Bank”).

      On the heels of the great recession, FNBC elected, in 2010, to participate in

Treasury’s Small Business Lending Fund (“SBLF”) program; and, in connection

therewith, FNBC and Treasury entered into a Securities Purchase Agreement

(“SPA”) through which Treasury acquired 37,935 Series D preferred shares (“Series

D Preferred”) in FNBC in exchange for an investment by Treasury of approximately

$38 million. Treasury’s Appendix (“UST APPX”) at 287-355.

      On April 28, 2017, the Bank was closed (“Bank Closure”) by the Louisiana

Office of Financial Institutions, and the Federal Deposit Insurance Corporation

(“FDIC”) was named receiver. At that time, FNBC’s principal asset was the capital

stock that it owned in the Bank. As a result of the Bank Closure, FNBC no longer

owned or controlled a bank and, thus, its status as a bank holding company was

involuntary terminated. Treasury does not contest that none of FNBC’s management,

its board, or its shareholders requested or sought termination of its status as a bank

holding company. Upon the Bank Closure, FNBC was left with no remaining

material tangible assets.



                                          2
        Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 6 of 179




           FNBC’s capital structure consists of one class of common stock and two

classes of preferred stock.              Shortly before its bankruptcy filing, FNBC had

19,212,751 shares of common stock outstanding which were publicly traded on the

NASDAQ Global Select Market1. Additionally, FNBC had the Series D Preferred;

and 1,725 shares of other preferred stock (Series E) outstanding as of that date.

           In the month following the Bank Closure, the Debtor commenced its chapter

11 case (“Chapter 11 Case”) on May 11, 2017 (the “Petition Date”) with estimated

unsecured liabilities exceeding $60 million and minimal assets. It is uncontested

that FNBC was egregiously insolvent as of the Petition Date. Following many

months of negotiations between the Debtor and the official committee of unsecured

creditors (“Creditors Committee”), appointed in the Chapter 11 Case, the Debtor and

the Creditors Committee agreed to file a joint chapter 11 plan of reorganization

(“Plan”). Pursuant to the Tabulation of Voting filed on August 5, 2019, the Plan was

accepted by 100% of the creditors voting in all classes entitled to vote. FNBC

Appendix (“FNBC APPX”) at 23-26.                         The Plan provides that distributions to

creditors are contingent upon investor funding to occur upon the Plan becoming

effective. UST APPX at 68-70. Absent such funding, insufficient assets exist to

make distributions to creditors. FNBC APPX at 2-17, 20-21. Thus, if Treasury were

1
    The stock was removed from the NASDAQ in May 2017.
                                                     3
      Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 7 of 179




to succeed in its objection to confirmation of the Plan, not only would creditors,

including another division of the United States2, not receive distributions from at

least $4.25 Million promised under the Plan; but, Treasury, as equity interest holder,

would be guaranteed to receive nothing at all. FNBC APPX at 20-21. On the other

hand, confirmation of the Plan now results in Treasury maintaining its equity

position in the Debtor, thereby permitting recovery by Treasury through its rights as

a preferred shareholder, including dividend and liquidation preference rights. UST

APPX at 335-55.

                         IV.      SUMMARY OF THE ARGUMENT

        Treasury argues that the Bankruptcy Court’s decision resulted from

incorrectly applying state law to the matters at issue; however, the state law applied

is consistent with the federal law cited by Treasury. Further, application of federal

law – as urged by Treasury – would not alter the Bankruptcy Court’s decision:

        1) Considering the document as a whole and giving reasonable meaning to

            all of its parts squarely supports the Bankruptcy Court’s determination that

            FNBC did not become obligated to redeem Treasury’ Shares as a result of

            the Bank Closure and resulting involuntary termination of bank holding



2
 Pursuant to a court-approved settlement agreement between FDIC and the Debtor, FDIC is the holder of an allowed
unsecured claim against the Debtor’s estate in the amount of $3.5 million. UST APPX at 135.
                                                       4
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 8 of 179




         company status. The SPA contains multiple provisions which support the

         conclusion that redemption of Series D Preferred can only be

         accomplished by voluntary act of FNBC, e.g., Annex F §5(b), which

         expressly provides that Treasury shall have no right to require redemption,

         Annex F §5(c), which provides redemption procedures solely to be utilized

         by FNBC in the event it opts to redeem Series D Preferred; and, the SPA

         is void of any procedures for enforcing any obligation of the Debtor to

         redeem Series D Preferred.

      2) A reasonably intelligent person acquainted with contemporaneous

         circumstances would understand that there would be little to no possibility

         of FNBC (or any bank holding company) being capable of redeeming the

         Series D Preferred at a redemption price of $38 million after its principal

         asset, the Bank, was closed and placed into receivership.

      Further, even if the Debtor became obligated to redeem the Series D Preferred

upon the Bank Closure, the Plan does not alter any rights of Treasury as equity

interest holder. Pursuant to applicable state corporation laws (as well as common

law), the Debtor is strictly prohibited from redeeming Series D Preferred as such

redemption would render the Debtor insolvent and unable to pay its obligations to

creditors as they became due. This well-established prohibition is consistent with the
                                          5
     Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 9 of 179




terms and conditions of the SPA, including the condition that the SPA is subject to

any limitations of applicable insolvency or other laws affecting the enforcement of

creditors’ rights. UST APPX at 304.

          Finally, any claim that of Treasury’s that may have existed for breach of the

BHC Covenant is barred as no timely claim was filed by Treasury in the Chapter 11

Case even though it had ample notice of multiple opportunities to assert such a claim.

                                   V.    ARGUMENT

      A.     The Bankruptcy Court properly held that the Debtor did not become
obligated to redeem Series D Preferred.

          The Bankruptcy Court correctly found that the Debtor did not become

obligated, under the BHC Covenant, to redeem Series D Preferred following the

Bank Closure and involuntary termination of the Debtor’s bank holding company

status.     Treasury argues that the Bankruptcy Court reached its conclusion by

interpreting the SPA under New York state law as opposed to federal law. This

argument is unsupported by the Bankruptcy Court’s Ruling. Moreover, even if

Treasury’s choice of law argument were to be accepted, interpretation of the BHC

Covenant and its application to the relevant circumstances remain unchanged.

          First, the choice of law provision contained in Section 5.5 of the SPA provides

that federal law should be applied to interpretation of the SPA “if and to the extent

                                             6
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 10 of 179




applicable”. UST APPX at 319-20. Treasury glosses over this language and asserts

simply that because the SPA was entered into in connection with the SBLF program

(authorized by the federal law referred to as the Small Business Jobs Act of 2010 or

“Jobs Act”), that federal law controls the SPA. If, as Treasury urges, the entire

contract is governed by federal law, there would be no reason for the parties to

contemplate application of New York law. The contract term central to Treasury’s

argument, i.e., the BHC Covenant, deals with redemption of a corporation’s stock;

and, such matters are governed by state law. Thus, the Bankruptcy Court correctly

applied New York law to such interpretation.

      Second, even if federal law applied to the issues presented, the state law

jurisprudence relied upon by the Bankruptcy Court is entirely consistent with the

federal law jurisprudence cited by Treasury:

      1) Treasury avers that the Bankruptcy Court failed to apply two principles of

         federal law in interpreting the SPA:

            a. “when ‘interpreting the contract, the document must be considered
               as a whole and interpreted so as to harmonize and give reasonable
               meaning to all of its parts.’” UST Brief, Docket No. 5 at p. 9

            b. “[t]he language of [the] contract must be given that meaning that
               would be derived from the contract by a reasonably intelligent
               person acquainted with the contemporaneous circumstances.”
               UST Brief, Docket No. 5 at p. 11

                                         7
     Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 11 of 179




       2) Jurisprudence relied upon by Bankruptcy Court:

             a. "Under [New York state law's] longstanding rules of contract
                interpretation, '[w]here the terms of a contract are clear and
                unambiguous, the intent of the parties must be found within the four
                corners of the contract, giving a practical interpretation to the
                language employed and reading the contract as a whole."'
                (emphasis added). UST APPX at 763 Cf. McAbee Const. Inc. v.
                U.S., 97 F.3d 1431 (Fed. Cir. 1996), citing Hughes Communications
                Galaxy, Inc. v. United States, 998 F.2d 953, 958 (Fed.Cir.1993) ("A
                contract is read in accordance with its express terms and the plain
                meaning thereof."[.] We must interpret the contract in a manner that
                gives meaning to all of its provisions and makes sense”).
       While the foregoing federal and state law principles do not use the same

language, their meanings are unequivocally the same. Treasury concedes in its brief

that other contract principles relied upon by the Bankruptcy Court are consistent

with federal law applicable to contract interpretation. UST Brief, Docket No. 5 at p.

7.

       Third, focusing on the two federal law principles described in Treasury’s brief

(set forth above) does not lead to a conclusion different from the Bankruptcy Court’s.

When considering the contract as a whole and giving meaning to all of its parts, it is

clear that the Debtor did not become obligated to redeem Series D Preferred. Among

other things, the Bankruptcy Court carefully reviewed the entire BHC Covenant. In

doing so, it explained that the only logical interpretation of the covenant was that it


                                          8
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 12 of 179




applied only to the Debtor’s voluntary termination of its bank holding company

status. UST APPX at 764-65.

       In addition to the BHC Covenant itself, other provisions of the SPA point to

the same conclusion. Most notably, Section 5 of Annex F to the SPA provides the

basis and procedures for redemption of Series D Preferred. Nowhere in Section 5 or

elsewhere in the SPA, including any Annex thereto, do the parties provide for

procedures for redemption of the shares in the absence of the Debtor’s decision to

redeem.

                     “Optional Redemption.

                  (i) Subject to the other provisions of this Section 5:

                     (1) The issuer, at its option, subject to the approval of
                         the Appropriate Federal Banking Agency, may
                         redeem, in whole or in part, at any time and from
                         time to time, out of funds legally available therefor,
                         Designated Preferred Stock 3 at the time
                         outstanding; and,

                     (2) If, after the [SPA] Signing Date, there is a change
                        in law that modifies the terms of Treasury’s
                        investment in the Designated Preferred Stock or the
                        terms of Treasury’s Small Business Lending Fund
                        program in a materially adverse respect for the
                        Issuer, the Issuer may, after consultation with the
                        Appropriate Federal Banking Agency, redeem all

3
 Treasury’s shares are referred to as the Designated Preferred Stock in SPA, Annex F. UST
APPX at 337.
                                                9
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 13 of 179




                         of Series D Preferred at the time outstanding.”
                         (emphasis added). UST APPX at 347.

      The foregoing provision states that redemption may be accomplished at the

option of the Debtor. It further states that this term is subject to other provisions of

Section 5 of Annex F. SPA §5(a) makes no mention of the BHC Covenant. Had the

parties intended section 5(a) to be subject to the BHC Covenant, it could have easily

included SPA, Annex C §3(e) therein.

      Through SPA §5(b), the parties expressly agreed that (1) there would be no

sinking fund; and, (2) Treasury has no right to require redemption of Series D

Preferred:

             “No Sinking Fund. [Series D Preferred] will not be subject to
             any mandatory redemption, sinking fund or other similar
             provisions. Holders of [Series D Preferred] will have no right
             to require redemption or repurchase of any shares of [Series
             D Preferred].” (emphasis added). UST APPX at 348.

      Such language is clear and unambiguous. Accordingly, interpreting the BHC

Covenant to require the Debtor to redeem Series D Preferred following an

involuntary termination of bank holding company status – or under any other

circumstances – is contrary to the express language contained therein. Treasury has

consistently argued that the SPA represents a single agreement enforceable against

the Debtor, which is comprised of Annex A through Annex K thereto. Thus, in

                                          10
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 14 of 179




reading the SPA as a whole and giving meaning to all of its parts, it is evident that

where the Debtor did not choose to terminate its status as a bank holding company

and it did not opt to redeem Series D Preferred, Treasury has no right to require the

Debtor to redeem Series D Preferred.

      While criticizing the Bankruptcy Court for purportedly not relying on the

“federal law principle” to interpret a contract by examining it as a whole, Treasury

ignores the express language of Annex F and other SPA language; and, instead

focuses simply on the first sentence of the BHC Covenant:

               “Bank and Thrift Holding Company Status.          If the
         Company is a Bank Holding Company or a Savings and Loan
         Holding Company on the Signing Date, then the Company shall
         maintain its status as a Bank Holding Company or Savings and
         Loan Holding Company, as the case may be, for as long as
         Treasury owns any Preferred Shares. The Company shall redeem
         all Preferred Shares held by Treasury prior to terminating its
         status as a Bank Holding Company or Savings and Loan Holding
         Company, as applicable.” UST APPX at 313.

      Treasury asserts that if the Debtor’s obligation to redeem the Series D

Preferred only arises from its voluntary termination of bank holding company status,

then the first sentence of the BHC Covenant is rendered “meaningless”. It is clear,

however, from a reading of the entire covenant together that the first sentence

establishes if the BHC Covenant is to apply to FNBC, i.e., the covenant only applies



                                         11
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 15 of 179




if FNBC was a bank holding company at the time of the SPA Signing Date 4. If

FNBC was a bank holding company at that time, then, the second sentence

establishes the parties’ agreement that FNBC would redeem the Series D Preferred

prior to terminating its bank holding company status. The Bankruptcy Court

explained why this agreement relates solely to voluntary termination of bank holding

company status:

                 “[t]he plain language of the second sentence of §3.l(e)
           only makes sense for voluntary, not involuntary, status
           terminations. First, in an involuntary termination, it is not ‘the
           Company’ that terminates its status but a regulatory authority.
           That alone is sufficient to conclude that § 3.l(e)'s redemption
           obligation only applies to voluntary and not involuntary status
           terminations. Second, because the provision requires
           redemption prior to terminating the status, § 3.l(e) anticipates a
           decision by ‘the Company’ to either maintain its status and keep
           Treasury's investment or redeem the shares to gain freedom to
           terminate its bank holding company status. There is no such
           decision in an involuntary status termination.” UST APPX at
           765.

       Turning to Treasury’s second stated federal law principle that the contract

language must be given the meaning which would have be drawn by a reasonably

intelligent person acquainted with the circumstances, again, it is clear that the Debtor

is not required to redeem the Series D Preferred. In support of its argument, Treasury



4
 The Jobs Act contemplates investments, under the SBLF program, in bank holding companies as
well as other financial institutions.
                                             12
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 16 of 179




complains that maintaining its investment in the Debtor following the Bank Closure

no longer serves its purpose under the SBLF program. While such may be true for

Treasury, disappointment over its investment does not permit Treasury to ignore the

plain terms and conditions to which it agreed, i.e., it cannot require the Debtor to

redeem Series D Preferred. Under the SPA, Treasury acknowledges it acquired the

Series D Preferred “solely for investment” (emphasis added). UST APPX at 562.

By their very nature, investments carry risk and often result in a disappointing rates

and timing of return and for their investors. As with all outstanding investments in

the Debtor, including 19,212,751 shares of common stock, the present circumstances

have unfortunately yielded disappointing results for investors in recent years.

Nevertheless, disappointed investors, including Treasury, cannot now alter the terms

of their investment.

      The Debtor maintains that the Bankruptcy Court’s Ruling reflects the

conclusion of an intelligent person reasonably acquainted with the circumstances.

Examining the realities surrounding the Bank Closure, the Bankruptcy Court

recognized,

          “[i]ndeed, it is hard to imagine a scenario in which an
          imperiled bank holding company would have the financial
          ability to satisfy § 3.l(e)'s redemption obligation on the eve of
          involuntarily losing the very bank that makes it a bank
          holding company.” UST APPX at 765.
                                         13
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 17 of 179




Treasury, however, has never addressed the contemporaneous circumstances

surrounding redemption under an involuntary termination, i.e., it would be

unreasonable for either the Debtor or Treasury to believe that, if the Debtor’s bank

holding company status was involuntarily terminated, the Debtor would have

sufficient capital to redeem the Series D Preferred (particularly where no sinking

fund would be created per the agreement). Viewing the practical circumstances

relevant to this matter only serves to confirm the Bankruptcy Court’s Ruling that the

BHC Covenant applies only to voluntary termination of bank holding company

status.

      B.      Under the circumstances presented, redemption of the Series D
Preferred is prohibited by law.

          While the SPA clearly precludes any right of Treasury to require redemption

of the Series D Preferred, even without such express limitations, redemption of the

Series D Preferred could not have been required given the financial status of the

Debtor – upon the Bank Closure or at any time since then. Redemption rights of

shareholders are not guaranteed, but instead are dependent on the solvency of the

corporation. See Carrieri v. Jobs.com, 393 F.3d 508 (5th Cir. 2004); In re Joshua

Slocum, Ltd., 103 B.R. 610, 623 (Bankr. E.D. Pa. 1989) (stating that the rights of

shareholders to recover dividends or to redeem stock is dependent on the financial
                                           14
      Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 18 of 179




solvency of the corporation). See also, TCV VI, L.P. v. TradingScreen Inc., No. CV

10164-VCN, 2015 WL 1598045, at *5, 2015 Del. Ch. LEXIS 108 (Del. Ch. Feb.

26, 2015), appeal den., 115 A.3d 1216 (Del. 2015) (“case law spanning the last

century makes clear that “in addition to the strictures of [statutes such as R.S. §12:1-

640], the undoubted weight of authority teaches that a corporation cannot purchase

its own shares of stock when the purchase diminishes the ability of the company to

pay its debts, or lessens the security of its creditors.”) (emphasis in original). Indeed,

this principle is implicitly acknowledged in the SPA. 5 Louisiana law echoes this

common law principle6:

               “No distribution7 may be made if, after giving it effect, either
               of the following conditions would exist:


5
    “Optional Redemption.

         (i)      Subject to the other provisions of this Section 5:

The issuer, at its option, subject to the approval of the Appropriate Federal Banking Agency, may
redeem, in whole or in part, at any time and from time to time, out of funds legally available
therefor, Designated Preferred Stock5 at the time outstanding (emphasis added)…UST APPX at
347.
6
  The laws of New York likewise prohibit redemption of shares where insolvency exists or would
result:
“Notwithstanding any authority contained in the certificate of incorporation, the shares of a
corporation may not be purchased by the corporation, or, if redeemable, convertible or
exchangeable shares, may not be redeemed, converted or exchanged, in each case for or into cash,
other property, indebtedness or other securities of the corporation (other than shares of the
corporation and rights to acquire such shares) if the corporation is then insolvent or would thereby
be made insolvent. Shares may be purchased or redeemed only out of surplus.” NY BSC Law
§513(a).
7
  Under LA R.S. §12:1-140(6)(b), redemption or acquisition of shares is a form of “distribution”.
                                                  15
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 19 of 179




       (1) The corporation would not be able to pay its debts as they
           become due in the usual course of business.

       (2) The corporation's total assets would be less than the sum of its
           total liabilities plus, unless the articles of incorporation permit
           otherwise, the amount that would be needed, if the corporation
           were to be dissolved at the time of the distribution, to satisfy the
           preferential rights upon dissolution of shareholders whose
           preferential rights are superior to those receiving the
           distribution.” LA R.S. §12:1-640(C)

      As indicated in the Disclosure Statement accompanying the Plan as well as in

the monthly operating report filed in connection with Plan confirmation, the Debtor

has had, since the Petition Date, limited cash available to it and certainly cash

insufficient to redeem the Series D Preferred (and pay any debts as they become due).

Thus, even if the express limitations on redemption rights were not unambiguously

stated in the SPA, Annex F (which they are), the Debtor is and has been prohibited

by law from redeeming the Series D Preferred.

      Examining the exact facts outside the context of a bankruptcy, it is clear that,

under common law, Louisiana law and New York law, Treasury could not compel

FNBC to redeem the Series D Preferred – either upon termination of the Debtor’s

bank holding company status or at any time thereafter. Under the Plan, Treasury

maintains all rights and interests that exist with regard to the Series D Preferred.

Any purported right to redemption of Series D Preferred, if such a right remains

                                           16
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 20 of 179




extant, is subject to applicable laws prohibiting redemption based on the Debtor’s

relevant financial circumstances. See SPA §2.5 (“This Agreement is a valid and

binding obligation of the Company enforceable against the Company in accordance

with its terms, subject to any limitations of applicable bankruptcy, insolvency,

reorganization, moratorium or similar laws affecting the enforcement of creditors’

rights generally and general equitable principles…”).

      “[A] creditor is impaired under § 1124(1) only if ‘the plan’ itself alters a

claimant’s legal, equitable, [or] contractual rights.” Ultra Petroleum Corp. v. Ad Hoc

Comm. of Unsecured Creditors of Ultra Res., Inc. (In re Ultra Petroleum Corp.),

913 F.3d 533, 540 (5th Cir. 2019) (emphasis in original) (alteration in original).

Here, Treasury’s rights are governed by the SPA and applicable corporate law. Since

the Plan does nothing to alter Treasury’s rights as holder of Series D Preferred, the

Bankruptcy Court correctly held that Treasury’s interests are unimpaired.

      C.    Any rights of Treasury associated with the BHC Covenant equate to a
pre-bankruptcy claim, which is discharged under the Plan.

      Treasury alleges that the Debtor is required to redeem the Series D Preferred

under the BHC Covenant of the SPA; and, Treasury’s objection to Plan confirmation

is based on the Debtor’s failure and/or inability to do so under the Plan. As discussed




                                          17
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 21 of 179




above, the SPA, the exact document upon which Treasury relies, expressly provides

that Treasury has no right to require redemption of the Series D Preferred.

      Treasury has previously acknowledged that no right exists, “[t]he BHC

Covenant’s requirement that all Series D Preferred Equity shares owned by the

United States be redeemed when the Debtor is no longer a bank holding company is

different than the inability of holders of Series D Preferred Equity to require

redemption.” UST APPX at 467. Under the SPA, any recourse of Treasury in the

event of a violation of the BHC Covenant appears to have been limited to: (1)

seeking specific performance in the form of injunctive relief against any attempt by

the Debtor to terminate its bank holding company status before redeeming the Series

D Preferred; or, (2) possibly, a claim for damages resulting from the Debtor’s breach

of the BHC Covenant if such a claim exists under the SPA. Under the given

circumstances, clearly the first remedy is not available to Treasury since the Debtor

did nothing to further the involuntary termination of its bank holding company status.

With respect to the second remedy, any such claim for damages would have arisen

at the time of the purported breach of the BHC Covenant, i.e., in April 2017 – prior

to the Petition Date. No claim, however, has been asserted by Treasury through the

filing of a proof of claim or even acknowledged to exist through Treasury’s objection



                                         18
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 22 of 179




to Plan confirmation. As a result, any such claim is now time barred and will be

discharged under the Plan.

                                VI. CONCLUSION

      Treasury’s appeal of the Ruling should be dismissed for the reasons set forth

in the Debtor’s Motion to Dismiss filed contemporaneously with this Brief.

Alternatively, for the reasons set forth above, the Bankruptcy Court’s Ruling that is

subject of this appeal should be sustained.

                                Respectfully Submitted by:

                                /s/ Barbara B. Parsons
                                William E. Steffes, La Bar No. 12426
                                Barbara B. Parsons, La Bar No. 28714
                                THE STEFFES FIRM, LLC
                                13702 Coursey Boulevard, Building 3
                                Baton Rouge, Louisiana 70817
                                Telephone: (225) 751-1751
                                E-mail: bsteffes@steffeslaw.com
                                        bparsons@steffeslaw.com
                                Attorneys for First NBC Bank Holding Company




                                         19
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 23 of 179




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Federal Rules of Bankruptcy Procedure 8015(a)(5)(B) and
8016(d)(2)(B)(i), the undersigned certifies that this brief complies with the Federal
Rule of Bankruptcy Procedures as follows:

      1.    This brief complies with the typeface requirements of Fed. R. Bankr. P.
8015(a)(5)(B) because this brief has been prepared in monospaced typeface using
Microsoft Word in Times New Roman, 14-point font style, which does not contain
more than 10 ½ characters per inch.

       2.     The brief complies with the type-volume limitation of Fed. R. Bankr.
P. 8016(d)(2)(B)(i) because this brief contains 4,274 words, and 19 pages, excluding
the cover page; table of contents; table of authorities; statement with respect to oral
argument; addendum containing statutes; rules or regulations; and any certificates
of counsel, which are exempted by Fed. R. Bankr. P. 8015(g), which is less than the
limitation of 13,000 words and 35 pages.


                                                     /s/ Barbara B. Parsons
                                                     BARBARA B. PARSONS




                                          20
    Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 24 of 179




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on a copy of the above and foregoing Appellee

First NBC Bank Holding Company’s Response Brief to Appellant’s Original Brief

has been served via this Court’s CM/ECF Notification System upon all those entitled

to receive notice.

      Baton Rouge, Louisiana, August 27, 2020.

                              /s/ Barbara B. Parsons
                                Barbara B. Parsons




                                        21
Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 25 of 179




              CASE NO. 2:20-CV-01459-GGG-MBN
   ______________________________________________________

              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF LOUISIANA
   ______________________________________________________

      IN RE: FIRST NBC BANK HOLDING COMPANY, Debtor
                  Bankruptcy Case No. 17-11213
    _____________________________________________________

                UNITED STATES OF AMERICA,
                          Appellant,
                              v.
          FIRST NBC BANK HOLDING COMPANY, et al.,
                          Appellees.
    _____________________________________________________

ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF LOUISIANA
             BANKRUPTCY CASE NO.: 17-11213
                        Division A
  _____________________________________________________

     APPELLEE, FIRST NBC BANK HOLDING COMPANY’S
                         APPENDIX
    _____________________________________________________

                        William E. Steffes, La Bar No. 12426
                        Barbara B. Parsons, La Bar No. 28714
                        THE STEFFES FIRM, LLC
                        13702 Coursey Boulevard, Building 3
                        Baton Rouge, Louisiana 70817
                        Telephone: (225) 751-1751
                        E-mail: bsteffes@steffeslaw.com
                                bparsons@steffeslaw.com
                        Attorneys for First NBC Bank Holding Company
                                22
Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 26 of 179




                     TABLE OF CONTENTS

1. Exhibit Record [Bankr. Doc. 834] with attachments……………………….1




                                23
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834 Filed 03/10/20 Entered
                                       Document
                                             03/13/20
                                                 8 Filed
                                                      15:12:57
                                                          08/27/20
                                                               Main Page
                                                                    Document
                                                                         27 of 179
                                                                                Page 1 of 1




                                            1
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-1 Filed 03/10/20Document
                                       Entered 03/13/20
                                                8 Filed 15:12:57
                                                        08/27/20 Exhibit
                                                                  Page D228 of
                                                                            Page
                                                                               1791 of 16




                                           2
Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 29 of 179




                                                                      Case 17-11213 Doc 834-1 Filed 03/10/20 Entered 03/13/20 15:12:57 Exhibit D2 Page
                                                                                                                                            3
Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 30 of 179




                                                                      Case 17-11213 Doc 834-1 Filed 03/10/20 Entered 03/13/20 15:12:57 Exhibit D2 Page
                                                                                                                                             4
Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 31 of 179




                                                                      Case 17-11213 Doc 834-1 Filed 03/10/20 Entered 03/13/20 15:12:57 Exhibit D2 Page
                                                                                                                                            5
Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 32 of 179




                                                                      Case 17-11213 Doc 834-1 Filed 03/10/20 Entered 03/13/20 15:12:57 Exhibit D2 Page 5
                                                                                                                                             6
Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 33 of 179




                                                                      Case 17-11213 Doc 834-1 Filed 03/10/20 Entered 03/13/20 15:12:57 Exhibit D2 Page
                                                                                                                                            7
Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 34 of 179




                                                                      Case 17-11213 Doc 834-1 Filed 03/10/20 Entered 03/13/20 15:12:57 Exhibit D2 Page
                                                                                                                                             8
Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 35 of 179




                                                                      Case 17-11213 Doc 834-1 Filed 03/10/20 Entered 03/13/20 15:12:57 Exhibit D2 Page
                                                                                                                                            9
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-1 Filed 03/10/20Document
                                       Entered 03/13/20
                                                8 Filed 15:12:57
                                                        08/27/20 Exhibit
                                                                  Page D236 of
                                                                            Page
                                                                               1799 of 16




                                          10
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-1 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD237 Page
                                                                          of 17910 of 16




                                         11
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-1 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD238 Page
                                                                          of 17911 of 16




                                         12
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-1 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD239 Page
                                                                          of 17912 of 16




                                         13
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-1 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD240 Page
                                                                          of 17913 of 16




                                         14
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-1 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD241 Page
                                                                          of 17914 of 16




                                         15
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-1 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD242 Page
                                                                          of 17915 of 16




                                         16
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-1 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD243 Page
                                                                          of 17916 of 16




                                         17
Case 17-11213
     Case 2:20-cv-01459-GGG-MBN
              Doc 834-2 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                  Page 44D3ofPage
                                                                              179 1 of 5




                                         18
Case 17-11213
     Case 2:20-cv-01459-GGG-MBN
              Doc 834-2 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                  Page 45D3ofPage
                                                                              179 2 of 5




                                         19
Case 17-11213
     Case 2:20-cv-01459-GGG-MBN
              Doc 834-2 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                  Page 46D3ofPage
                                                                              179 3 of 5




                                         20
Case 17-11213
     Case 2:20-cv-01459-GGG-MBN
              Doc 834-2 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                  Page 47D3ofPage
                                                                              179 4 of 5




                                         21
Case 17-11213
     Case 2:20-cv-01459-GGG-MBN
              Doc 834-2 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                  Page 48D3ofPage
                                                                              179 5 of 5




                                         22
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD449 Page
                                                                          of 1791 of 126




                                         23
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD450 Page
                                                                          of 1792 of 126




                                         24
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD451 Page
                                                                          of 1793 of 126




                                         25
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD452 Page
                                                                          of 1794 of 126




                                         26
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD453 Page
                                                                          of 1795 of 126




                                         27
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD454 Page
                                                                          of 1796 of 126




                                         28
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD455 Page
                                                                          of 1797 of 126




                                         29
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD456 Page
                                                                          of 1798 of 126




                                         30
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD457 Page
                                                                          of 1799 of 126




                                         31
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD458Page
                                                                            of 179
                                                                                 10 of 126




                                          32
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD459Page
                                                                            of 179
                                                                                 11 of 126




                                          33
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD460Page
                                                                            of 179
                                                                                 12 of 126




                                          34
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD461Page
                                                                            of 179
                                                                                 13 of 126




                                          35
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD462Page
                                                                            of 179
                                                                                 14 of 126




                                          36
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD463Page
                                                                            of 179
                                                                                 15 of 126




                                          37
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD464Page
                                                                            of 179
                                                                                 16 of 126




                                          38
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD465Page
                                                                            of 179
                                                                                 17 of 126




                                          39
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD466Page
                                                                            of 179
                                                                                 18 of 126




                                          40
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD467Page
                                                                            of 179
                                                                                 19 of 126




                                          41
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD468Page
                                                                            of 179
                                                                                 20 of 126




                                          42
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD469Page
                                                                            of 179
                                                                                 21 of 126




                                          43
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD470Page
                                                                            of 179
                                                                                 22 of 126




                                          44
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD471Page
                                                                            of 179
                                                                                 23 of 126




                                          45
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD472Page
                                                                            of 179
                                                                                 24 of 126




                                          46
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD473Page
                                                                            of 179
                                                                                 25 of 126




                                          47
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD474Page
                                                                            of 179
                                                                                 26 of 126




                                          48
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD475Page
                                                                            of 179
                                                                                 27 of 126




                                          49
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD476Page
                                                                            of 179
                                                                                 28 of 126




                                          50
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD477Page
                                                                            of 179
                                                                                 29 of 126




                                          51
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD478Page
                                                                            of 179
                                                                                 30 of 126




                                          52
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD479Page
                                                                            of 179
                                                                                 31 of 126




                                          53
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD480Page
                                                                            of 179
                                                                                 32 of 126




                                          54
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD481Page
                                                                            of 179
                                                                                 33 of 126




                                          55
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD482Page
                                                                            of 179
                                                                                 34 of 126




                                          56
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD483Page
                                                                            of 179
                                                                                 35 of 126




                                          57
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD484Page
                                                                            of 179
                                                                                 36 of 126




                                          58
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD485Page
                                                                            of 179
                                                                                 37 of 126




                                          59
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD486Page
                                                                            of 179
                                                                                 38 of 126




                                          60
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD487Page
                                                                            of 179
                                                                                 39 of 126




                                          61
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD488Page
                                                                            of 179
                                                                                 40 of 126




                                          62
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD489Page
                                                                            of 179
                                                                                 41 of 126




                                          63
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD490Page
                                                                            of 179
                                                                                 42 of 126




                                          64
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD491Page
                                                                            of 179
                                                                                 43 of 126




                                          65
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD492Page
                                                                            of 179
                                                                                 44 of 126




                                          66
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD493Page
                                                                            of 179
                                                                                 45 of 126




                                          67
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD494Page
                                                                            of 179
                                                                                 46 of 126




                                          68
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD495Page
                                                                            of 179
                                                                                 47 of 126




                                          69
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD496Page
                                                                            of 179
                                                                                 48 of 126




                                          70
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD497Page
                                                                            of 179
                                                                                 49 of 126




                                          71
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD498Page
                                                                            of 179
                                                                                 50 of 126




                                          72
Case 17-11213
       Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20 Document
                                       Entered 03/13/20
                                                 8 Filed15:12:57
                                                         08/27/20Exhibit
                                                                   PageD499Page
                                                                            of 179
                                                                                 51 of 126




                                          73
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4100Page
                                                                           of 179
                                                                               52 of 126




                                         74
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4101Page
                                                                           of 179
                                                                               53 of 126




                                         75
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4102Page
                                                                           of 179
                                                                               54 of 126




                                         76
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4103Page
                                                                           of 179
                                                                               55 of 126




                                         77
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4104Page
                                                                           of 179
                                                                               56 of 126




                                         78
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4105Page
                                                                           of 179
                                                                               57 of 126




                                         79
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4106Page
                                                                           of 179
                                                                               58 of 126




                                         80
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4107Page
                                                                           of 179
                                                                               59 of 126




                                         81
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4108Page
                                                                           of 179
                                                                               60 of 126




                                         82
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4109Page
                                                                           of 179
                                                                               61 of 126




                                         83
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4110Page
                                                                           of 179
                                                                               62 of 126




                                         84
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4111Page
                                                                           of 179
                                                                               63 of 126




                                         85
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4112Page
                                                                           of 179
                                                                               64 of 126




                                         86
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4113Page
                                                                           of 179
                                                                               65 of 126




                                         87
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4114Page
                                                                           of 179
                                                                               66 of 126




                                         88
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4115Page
                                                                           of 179
                                                                               67 of 126




                                         89
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4116Page
                                                                           of 179
                                                                               68 of 126




                                         90
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4117Page
                                                                           of 179
                                                                               69 of 126




                                         91
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4118Page
                                                                           of 179
                                                                               70 of 126




                                         92
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4119Page
                                                                           of 179
                                                                               71 of 126




                                         93
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4120Page
                                                                           of 179
                                                                               72 of 126




                                         94
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4121Page
                                                                           of 179
                                                                               73 of 126




                                         95
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4122Page
                                                                           of 179
                                                                               74 of 126




                                         96
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4123Page
                                                                           of 179
                                                                               75 of 126




                                         97
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4124Page
                                                                           of 179
                                                                               76 of 126




                                         98
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4125Page
                                                                           of 179
                                                                               77 of 126




                                         99
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4126Page
                                                                           of 179
                                                                               78 of 126




                                        100
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4127Page
                                                                           of 179
                                                                               79 of 126




                                        101
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4128Page
                                                                           of 179
                                                                               80 of 126




                                        102
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4129Page
                                                                           of 179
                                                                               81 of 126




                                        103
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4130Page
                                                                           of 179
                                                                               82 of 126




                                        104
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4131Page
                                                                           of 179
                                                                               83 of 126




                                        105
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4132Page
                                                                           of 179
                                                                               84 of 126




                                        106
Case 2:20-cv-01459-GGG-MBN Document 8 Filed 08/27/20 Page 133 of 179




                                                                       Case 17-11213 Doc 834-3 Filed 03/10/20 Entered 03/13/20 15:12:57 Exhibit D4 Page 8
                                                                                                                                               107
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4134Page
                                                                           of 179
                                                                               86 of 126




                                        108
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4135Page
                                                                           of 179
                                                                               87 of 126




                                        109
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4136Page
                                                                           of 179
                                                                               88 of 126




                                        110
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4137Page
                                                                           of 179
                                                                               89 of 126




                                        111
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4138Page
                                                                           of 179
                                                                               90 of 126




                                        112
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4139Page
                                                                           of 179
                                                                               91 of 126




                                        113
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4140Page
                                                                           of 179
                                                                               92 of 126




                                        114
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4141Page
                                                                           of 179
                                                                               93 of 126




                                        115
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4142Page
                                                                           of 179
                                                                               94 of 126




                                        116
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4143Page
                                                                           of 179
                                                                               95 of 126




                                        117
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4144Page
                                                                           of 179
                                                                               96 of 126




                                        118
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4145Page
                                                                           of 179
                                                                               97 of 126




                                        119
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4146Page
                                                                           of 179
                                                                               98 of 126




                                        120
Case 17-11213
      Case 2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20Document
                                      Entered 03/13/20
                                               8 Filed15:12:57
                                                       08/27/20Exhibit
                                                                 PageD4147Page
                                                                           of 179
                                                                               99 of 126




                                        121
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 148D4 Page
                                                                            of 179100 of
                                         126




                                        122
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 149D4 Page
                                                                            of 179101 of
                                         126




                                        123
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 150D4 Page
                                                                            of 179102 of
                                         126




                                        124
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 151D4 Page
                                                                            of 179103 of
                                         126




                                        125
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 152D4 Page
                                                                            of 179104 of
                                         126




                                        126
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 153D4 Page
                                                                            of 179105 of
                                         126




                                        127
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 154D4 Page
                                                                            of 179106 of
                                         126




                                        128
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 155D4 Page
                                                                            of 179107 of
                                         126




                                        129
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 156D4 Page
                                                                            of 179108 of
                                         126




                                        130
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 157D4 Page
                                                                            of 179109 of
                                         126




                                        131
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 158D4 Page
                                                                            of 179110 of
                                         126




                                        132
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 159D4 Page
                                                                            of 179111 of
                                         126




                                        133
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 160D4 Page
                                                                            of 179112 of
                                         126




                                        134
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 161D4 Page
                                                                            of 179113 of
                                         126




                                        135
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 162D4 Page
                                                                            of 179114 of
                                         126




                                        136
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 163D4 Page
                                                                            of 179115 of
                                         126




                                        137
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 164D4 Page
                                                                            of 179116 of
                                         126




                                        138
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 165D4 Page
                                                                            of 179117 of
                                         126




                                        139
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 166D4 Page
                                                                            of 179118 of
                                         126




                                        140
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 167D4 Page
                                                                            of 179119 of
                                         126




                                        141
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 168D4 Page
                                                                            of 179120 of
                                         126




                                        142
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 169D4 Page
                                                                            of 179121 of
                                         126




                                        143
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 170D4 Page
                                                                            of 179122 of
                                         126




                                        144
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 171D4 Page
                                                                            of 179123 of
                                         126




                                        145
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 172D4 Page
                                                                            of 179124 of
                                         126




                                        146
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 173D4 Page
                                                                            of 179125 of
                                         126




                                        147
Case Case
     17-11213
          2:20-cv-01459-GGG-MBN
              Doc 834-3 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 174D4 Page
                                                                            of 179126 of
                                         126




                                        148
Case 17-11213
     Case 2:20-cv-01459-GGG-MBN
              Doc 834-4 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 175T-Eof
                                                                             Page
                                                                               179 1 of 5




                                         149
Case 17-11213
     Case 2:20-cv-01459-GGG-MBN
              Doc 834-4 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 176T-Eof
                                                                             Page
                                                                               179 2 of 5




                                         150
Case 17-11213
     Case 2:20-cv-01459-GGG-MBN
              Doc 834-4 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 177T-Eof
                                                                             Page
                                                                               179 3 of 5




                                         151
Case 17-11213
     Case 2:20-cv-01459-GGG-MBN
              Doc 834-4 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 178T-Eof
                                                                             Page
                                                                               179 4 of 5




                                         152
Case 17-11213
     Case 2:20-cv-01459-GGG-MBN
              Doc 834-4 Filed 03/10/20
                                     Document
                                       Entered 03/13/20
                                               8 Filed 08/27/20
                                                        15:12:57 Exhibit
                                                                 Page 179T-Eof
                                                                             Page
                                                                               179 5 of 5




                                         153
